Citation Nr: 1546093	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (also claimed as anoxic brain injury).

2.  Entitlement to service connection for bilateral hearing loss. 
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2004 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for a traumatic brain injury, bilateral hearing loss, and tinnitus.  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.  A supplemental SOC was issued in October 2013.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision on the claim for service connection for a traumatic brain injury, also claimed as anoxic brain injury, in is set forth below.  The claims for service connection for hearing loss and tinnitus are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  The Veteran's brain injury was caused by an in-service drug overdose.


CONCLUSION OF LAW

As the Veteran's brain injury is a result of his willful misconduct during service, service connection for a traumatic brain injury (also claimed as anoxic brain injury) is legally precluded.  .  38 U.S.C.A. §§ 105, 501, 1101, 1110, 1112, 1131, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).


In connection with the claim herein decided, , the Veteran and his representative have been notified of the basis  for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process  owed the Veteran.  As will be explained below, the claim is barred by law.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his brain injury, which occurred during  service, warrants service connection.  

Service personnel and treatment records show that, while in service in August 2004, the Veteran was found unresponsive in a hotel room in New York state.  He was taken to a local hospital and stabilized.  It was subsequently determined that the Veteran had overdosed on methadone and Xanax, leading to hypoxia and anoxic encephalopathy.  Testing later showed that he had developed cognitive defects, including moderate impairments of auditory comprehension, attention and concentration, memory and reasoning with mild impairment in expressive language.   The Veteran characterized the incident in his November 2009 claim for service connection as a traumatic brain injury, and sought compensation.  In an August 2012 statement, the Veteran indicated that he was seeking  service connection for anoxic brain injury, residuals of drug overdose.  At that time, the AOJ considered such a  part of the current claim, and in an October 2013 SSOC, continued to deny the claim. 

In his September 2004 hospital discharge note, the Veteran was diagnosed with anoxic encephalopathy, status post methadone overdose.  That same month, the Veteran was admitted into a rehabilitation program at a hospital in Oklahoma.  He was found to have deficits in mobility and self-care, secondary to anoxic encephalopathy following a drug overdose.  In his June 2010 notice of disagreement, the Veteran indicated that he suffered a brain injury due to an overdose.

The above-cited evidence  unequivocally establishes that  the Veteran's in-service injury was due to his drug use.  Indeed, the  Veteran himself has implicated his drug use as the cause of his brain injury.  To the extent that in-service drug use has been established and implicated as the cause  of the Veteran's injury, the Board observes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388 - 91, amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2015). 

Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990 and the cause of the disability is linked to the Veteran's abuse of drugs.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  Accordingly, as  the Veteran used drugs in service, and such has been determined to be the cause of the brain injury for which he seeks compensation, service connection is precluded for such  under the aforementioned law, regulations and opinion.

The legal authority governing preclusion of service connection for  disability due to willful misconduct is clear and specific, and the Board is bound by such authority.  Given such authority, on these facts, there is no legal basis for an award of service connection for a traumatic brain injury (also claimed as anoxic brain injury), and the claim for such must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for a traumatic brain injury (also claimed as anoxic brain injury), is denied.



      (CONTINUED ON NEXT PAGE)


REMAND

The Board's review of the Veteran's file reveals that further AOJ action on the claims for service connection for hearing loss and tinnitus is warranted.

Initially, the Board notes that that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  To that end, in a VA treatment record dated April 2013, the Veteran indicated that he had a pending SSA claim for disability benefits.  A note dated June 2013 indicated that the Veteran had a hearing scheduled concerning his SSA claim, and,  in a September 2013 VA treatment note, the Veteran indicated that he was expecting a determination regarding his claim the next month. 

Despite this, the evidentiary record does not contain the actual SSA decision, nor the reports and records considered by SSA in making its decision.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination made concerning claims filed by the Veteran, as well as copies of all medical records underlying that determination.  Such records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition to SSA records, the AOJ should also undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent VA records.  Presently, the claims file contains VA treatment records dated up to October 2013.  More recent records may well exist.  Hence, the AOJ should obtain all outstanding, pertinent records of evaluation/and or treatment of the Veteran since that date, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record is complete, the  AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards any relevant, private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period)).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include arranging for the Veteran to undergo further VA examination and testing, if appropriate)  prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since October 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from the Social Security Administration all records related to the Veteran's claim for disability benefits, including copies of all decisions or adjudications, along with all medical records underlying such determinations.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.


3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain  any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further VA examination and testing, if appropriate), readjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative  an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


